Citation Nr: 0725027	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to nonservice-connected death pension 
benefits.  

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who was in 
beleagured status from December 1941 to May 1942, was missing 
in action in May 1942, was a prisoner of war (POW) from May 
1942 to January 1943, and had Regular Philippine Army Service 
in February 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In December 2004 a waiver of initial RO review was received 
from the appellant for additionally submitted evidence.  


FINDINGS OF FACT

1.  The veteran was in beleagured status from December 1941 
to May 1942, was missing in action in May 1942, was a POW 
from May 1942 to January 1943, and had Regular Philippine 
Army Service in February 1946.  

2.  The veteran died in March 1997.  His death certificate 
lists the immediate cause of death as cerebrovascular 
accident secondary to hypertension.  

3.  Regulations effective in October 2004 provide that 
service connection may be presumptively granted for former 
prisoners of war under 38 C.F.R. § 3.309(c), for 
atherosclerotic heart disease or hypertensive vascular 
disease, including hypertensive heart disease, and their 
complications.

4.  Post service the veteran was found to have a heart 
disorder.

5.  The appellant filed her claim for accrued benefits in 
September 2003.  


CONCLUSIONS OF LAW

1.  The veteran's death was due to disability that may be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1110, 1112, 1310 (West 2002); 69 Fed Reg 60,083-60,090; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.7, 3.40 (2006).

3.  The criteria for entitlement to accrued benefits have not 
been met.  
38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2006).  Evidence must be presented showing that a service-
connected disability is either the principal or contributory 
cause of death.  § 3.312.  A service-connected disability is 
the principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  § 3.312.  In determining whether a service 
connected disability contributed to death, it must be shown 
that it "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). For 
certain chronic diseases, including cardiovascular diseases, 
service connection is presumed if the disease was shown to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that during the course of the appeal, the 
presumptive provisions for service connection for a veteran 
who was a former POW were revised to include atherosclerotic 
heart disease or hypertensive vascular disease, effective 
October 7, 2004.

Specifically, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended as follows:



Diseases specific as to former prisoners of war.

If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied: psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

69 Fed. Reg. 60083-60090 (October 7, 2004) (codified at 38 
C.F.R. § 3.309(c)).

The term former prisoner of war means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

In the instant case, the U.S. Army Reserve Personnel Center 
in July 1989 certified that the veteran was a POW from May 
1942 to January 1943.  The veteran's death certificate lists 
the immediate cause of death as cerebrovascular accident 
secondary to hypertension.  Post service medical records 
revealed the veteran was treated for a heart disorder and 
hypertension.  A December 1989 VA medical record provided a 
diagnosis of hypertensive heart disease.  1993 private 
medical records showed the veteran had congestive heart 
failure secondary to hypertension, heart disease and was 
status post cerebrovascular accident with right sided 
hemiparesis.  

Given the medical evidence documenting the veteran's post-
service heart disorder, along with the current regulations 
pertaining to presumptive heart diseases for former POWs, 
service connection for the cause of the veteran's death is 
warranted on a presumptive basis.  38 C.F.R. §§ 3.309(c), 
3.312.  That is, the veteran's heart disorder is presumed 
service-connected and manifested to a degree of disability of 
10 percent or more after the veteran's discharge from 
service.  Id.

Accordingly, the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is granted.

Entitlement to nonservice-connected death pension benefits

In order to qualify for the death benefits she seeks, 
appellant must establish that her deceased husband had 
qualifying service.  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).  The United States Court of Appeals for Veterans 
Claims has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41.

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945, and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7, 3.40(b) and (c).  

The U.S. Army Reserve Personnel Center has certified that the 
veteran was in beleagured status from December 1941 to May 
1942, was missing in May 1942, was a POW from May 1942 to 
January 1943 and had Regular Philippine Army Service in 
February 1946.  There appears to be no dispute involving the 
veteran's dates of service.  Based upon the law summarized 
above, the records do not show recognized service so as to 
confer eligibility for VA pension benefits.  38 U.S.C.A. § 
107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c).  

Entitlement to accrued benefits

Application for accrued benefits must be filed within one 
year after the date of death of a veteran. 38 C.F.R. § 
3.1000(c).  The death certificate of record shows that the 
appellant's spouse died in March 1997.  The record shows that 
the appellant filed her claim for accrued benefits in 
September 2003.  Thus, her application was submitted outside 
the permissible filing period provided by the regulations.  
As such, her claim for accrued benefits cannot be granted.  
The law is controlling as to this issue.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the appellant's claim for service connection for the cause 
of the veteran's death being granted by the Board in this 
decision, the Board need not consider the question of VCAA 
compliance with regard to this issue.  While a duty to assist 
letter was sent to the appellant in July 2004 regarding her 
pension and accrued benefits claims, Congress, in enacting 
the statute, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim."  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  As the 
law is dispositive as to the death pension issue and the 
appellant's untimely accrued benefits claim, VCAA is not 
applicable.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted; to this extent the appeal is 
granted. To this extent, the appeal is allowed.
 
Entitlement to nonservice-connected death pension benefits 
and accrued benefits is denied.  To this extent the appeal is 
denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


